  Case 20-16240        Doc 17    Filed 09/30/20 Entered 09/30/20 12:58:23          Desc Main
                                   Document     Page 1 of 2



                     IN THE UNITED STATES BANKRUPTCY COURT
                          NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

IN RE:                                       )
                                             )      CASE NO. 20 B 16240
         Sharaunda M. Simmons,               )      HON. A. BENJAMIN GOLDGAR
                                             )      CHAPTER 13
         DEBTOR.                             )
                                             )

          AMENDED NOTICE OF HEARING AND OBJECTION TO CLAIM 4-1

To:      Trustee Marilyn O Marshall, 224 S. Michigan Ave. Suite 800, Chicago, IL 60604;

         David M Katinsky, Chief, CTS-Northern, Tax Division, (DOJ) P.O. Box 55, Ben
         Franklin Station, Washington, DC 20044;

         Department of the Treasury, Internal Revenue Service, P.O. Box 7346, Philadelphia, PA
         19101-7346;

         United States Attorney, Civil Process Clerk, 219 S. Dearborn Street, Room 500, Chicago,
         IL 60604;

         Internal Revenue Service, Mail Stop 5014CHI, 230 S. Dearborn Street, Room 2600,
         Chicago, IL 60604;

         Internal Revenue Service, P.O. Box 7346, Philadelphia, PA 19101-7346;

         Associate Area Counsel, SB/SE, 200 West Adams Street, Suite 2300, Chicago, IL 60606;

       Please take notice that on October 27, 2020, at 1:30 p.m., I shall appear before the
Honorable A. Benjamin Goldgar, or any judge sitting in that judge’s place, and present the
motion to object claim, a copy of which is attached.

This motion will be presented and heard electronically using Zoom for Government. No personal
appearance in court is necessary or permitted. To appear and be heard on the motion, you must
do the following:

To appear by video, use this link: https://www.zoomgov.com/. Then enter the meeting ID and
password.

To appear by telephone, call Zoom for Government at 1-669-254-5252 or 1-646-828- 7666.
Then enter the meeting ID and password.
  Case 20-16240       Doc 17     Filed 09/30/20 Entered 09/30/20 12:58:23            Desc Main
                                   Document     Page 2 of 2



Meeting ID and password. The meeting ID for this hearing is 161 319 7225 and the password is
584922. The meeting ID and password can also be found on the judge’s page on the court’s web
site.

        If you object to this motion and want it called on the presentment date above, you must
file a Notice of Objection no later than two (2) business days before that date. If a Notice of
Objection is timely filed, the motion will be called on the presentment date. If no Notice of
Objection is timely filed, the court may grant the motion in advance without a hearing.


                                     PROOF OF SERVICE

The undersigned, an attorney, certifies that he sent this notice and the attached motion on
September 30, 2020:

       David M Katinsky, Chief, CTS-Northern, Tax Division, (DOJ) P.O. Box 55, Ben
       Franklin Station, Washington, DC 20044;

       Department of the Treasury, Internal Revenue Service, P.O. Box 7346, Philadelphia, PA
       19101-7346;

       United States Attorney, Civil Process Clerk, 219 S. Dearborn Street, Room 500, Chicago,
       IL 60604;

       Internal Revenue Service, Mail Stop 5014CHI, 230 S. Dearborn Street, Room 2600,
       Chicago, IL 60604;

       Internal Revenue Service, P.O. Box 7346, Philadelphia, PA 19101-7346;

       Associate Area Counsel, SB/SE, 200 West Adams Street, Suite 2300, Chicago, IL 60606;


The Chapter 13 Trustee listed above via electronic notice; and the following parties via Regular
U.S. Mail:

With postage prepaid from the mail box located at 20 S. Clark Street, Chicago, IL 60603.


/s/ Sarah Lentes__
Attorney for Debtor

The Semrad Law Firm, LLC
20 S. Clark Street, 28th Floor
Chicago, IL 60603
(312) 913-0625
